Citation Nr: 1208839	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine with cervical to trapezius symptomatology.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1994 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

In December 2008 and August 2010 decisions, the Board remanded the issue for further development.  All required actions having been taken, the appeal is returned to the Board for further consideration.  

Additional appellate issues regarding service connection for right carpal tunnel syndrome, evaluation of psychiatric and right ankle disabilities, and entitlement to a finding of total disability based on individual unemployability (TDIU) were fully addressed in the December 2008 and August 2010 Board decisions.  No further questions remain before the Board with regard to those issues.


FINDINGS OF FACT

1.  A cervical spine disability clearly and unmistakably pre-existed military service.

2.  The evidence does not clearly and unmistakably demonstrate that the cervical spine disability was not aggravated beyond the natural progression of the disease by military service.




CONCLUSION OF LAW

The criteria for service connection for DDD of the cervical spine with cervical to trapezius symptomatology have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

No cervical spine disability was noted or complained of at the Veteran's June 1994 examination for entry into service.  

In August 2010, the Board noted that the RO's determination that the neck disability (DDD) was a pre-existing condition was based on an incomplete record.  Service treatment records included a Medical Evaluation Board's (MEB) final report, but not the private medical report documentation the report referred to.  The claim was remanded to obtain these records, from complete personnel records or the Veteran.  The Veteran has not replied to VA's request, and all available personnel records fail to include the pre-service private medical records.  Nevertheless, the MEB statement regarding the content of these records, and the Veteran's agreement with that statement, are sufficient to establish by clear and unmistakable evidence that DDD of the cervical spine pre-existed military service.

Consideration then turns to the second prong of the test: whether the government has established by clear and unmistakable evidence that the DDD was not aggravated by service.  

Aggravation is considered a chronic worsening of the condition beyond the natural progression.  Service treatment records show treatment for complaints of neck pain in January and February 1995.  The January record indicates a prolonged use of medications for "neck pain, back pain, and PMS."  At the November 1995 examination for separation, the examiner noted the Veteran was being discharged for a psychiatric condition.  No objective findings or subjective complaints related to cervical spine problems were noted.  The December 1995 MEB report noted a pre-service November 1992 head injury; treatment of that injury included x-rays showing "incidental degenerative disc disease at C5-6."  No current neck symptomatology was reported, though there were complaints of headaches.  Discharge was based solely on the psychiatric diagnoses.

The Veteran was a dependent of a service member, and so her military records include some treatment notes dated after her separation.  In June 1997, 14 months after discharge, the Veteran complained of shoulder and neck pain.  Cervico-thoracic pain and stiffness with headaches was noted.  The Veteran reported a long history of chiropractic treatment, to include recent treatment.

VA treatment records show that she complained of radiating upper back, neck, and shoulder pain since 1999.  X-rays confirmed the presence of DDD, which showed some progression over time.

At a September 2004 VA examination, the examiner was able to review the claims folder.  The Veteran reported a "neck condition" manifesting as muscle spasm extending through the right trapezius and down the arm.  The radicular symptoms were the same as she had experienced in February 1995, in service.  Symptoms occur primarily with stress.  The examiner did not opine with regard to any relationship between service and the development or progression of the current cervical spine condition.  He stated that speculation would be required to determine if service was an "initiating factor," as her experiences in service were unknown.

A second VA spine examination was conducted in April 2009.  The examiner reviewed the claims file and noted the in-service treatment for neck complaints, as well as the absence of complaints and findings at separation.  The Veteran reported current neck and right trapezius pain.  She alleged that she had fallen down some stairs and injured her right shoulder just prior to being assessed for a medical discharge due to psychiatric problems.  The examiner opined that the cervical degenerative changes at least as likely as not pre-existed service.  He also found, based on the isolated in-service treatment and the passage of time after service before symptoms were reported, that it was less likely than not the current cervical spine problems were related to service, specifically the use of a steam table for two weeks in 1995.  

The treatment in service for neck and right upper back complaints indicates a worsening of the pre-existing condition during service.  Progress notes refer to long standing pain and use of medications in January 1995; this was not an isolated incident, as VA examiners have considered it.  Further, treatment records from soon after service show ongoing complaints of neck pain and long standing treatment for such.  While, as the April 2009 VA examiner noted, there were no specific complaints at separation, there is still some evidence of record indicating that over the course of the Veteran's service her neck problems increased.  It cannot, therefore, be said that a lack of aggravation by service is shown clearly and unmistakably. The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As the Veteran is presumed sound on entry into service, the claim is simply one of direct service connection.  In-service treatment is shown.  The Veteran has competently and credibly reported, with corroboration from post-service treatment records, continuity of cervical spine symptomatology since service.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  VA and private treatment records, as well as examination reports, verify the presence of a current disability.  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Accordingly, service connection for DDD of the cervical spine with cervical to trapezius symptomatology is warranted.


ORDER

Service connection for DDD of the cervical spine with cervical to trapezius symptomatology is granted. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


